ORDER
PER CURIAM.
On consideration of the affidavit of John B. Blank, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, and the letter from Bar Counsel taking no exception to the report and recommendation of the Board on Professional Responsibility, it is this 14th day of February, 2013,
ORDERED that the said John B. Blank is hereby disbarred by consent effective forthwith. The effective date of respondent’s disbarment shall run, for reinstatement purposes, from the date respondent files a compliant affidavit pursuant to D.C. Bar Rule XI, § 14(g). It is
FURTHER ORDERED that Bar Counsel’s petition for reciprocal discipline based upon respondent’s resignation from the practice of law while disciplinary charges were pending in the State of Connecticut Superior Court Judicial District of Fair-field (BDN: 342-11), is hereby dismissed as moot, without prejudice to Bar Counsel’s reinstating a reciprocal discipline proceeding if respondent seeks reinstatement to the District of Columbia Bar while his Connecticut disbarment is still in effect.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§ 14 *758and 16, which set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.